DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacQuarrie et al. [US 2014/0053014] in view of Goel et al. [US 7,389,396].
Claim 1 is rejected over MacQuarrie and Goel.
“A computer-implemented method, comprising: obtaining historical data of recoverable errors occurred in a storage disk during a first period in the past;” as “embodiments of the present disclosure identify intermittent recurring errors in a data transmission system based on pattern analysis of historical error data” [¶0040]
“determining, based on the historical data, a predicted number of recoverable errors to occur in the storage disk during a second period in the future, the first period having a same duration as that of the second period; and” as “The selection of the path for communicating with the storage 120a may be based on any consideration, such as a round-robin selection of paths, measured or predicted capacity of the paths, errors detected on the paths, or any other consideration.” [¶0025]
MacQuarrie does not explicitly teach in response to the predicted number exceeding a threshold for identifying a slow disk, performing an operation for handling a slow disk on the storage disk.
However, Goel teaches “in response to the predicted number exceeding a threshold for identifying a slow disk, performing an operation for handling a slow disk on the storage disk.” as “RAID 440 also includes disk offline module 446, which enables RAID 440 to selectively, temporarily disable I/O to a particular disk. RAID 440 includes disk access time bounding module 448, which provides particular functions to filer 400 for triggering and handling slow disk access.” [Col 14, lines 46-50]
MacQuarrie and Goel are analogous arts because they teach data storage, storage controller and I/O system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MacQuarrie and Goel 
Claim 10 is rejected over MacQuarrie and Goel under the same rationale of rejection of claim 1.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacQuarrie et al. [US 2014/0053014] in view of Goel et al. [US 7,389,396] and in further view of Baker et al. [US 2016/0092813].
Claim 8 is rejected over MacQuarrie, Goel and Baker.
The combination of MacQuarrie and Goel does not explicitly teach obtaining raw data including configuration information, runtime statistics, and event logs; and extracting the historical data from the raw data.
However, Baker teaches “obtaining raw data including configuration information, runtime statistics, and event logs; and extracting the historical data from the raw data.” as “In the raw historic data, real details of sizes (number of CPUs, CPU speed, memory size, IO and network capabilities, disk size, and the like) may be given, but those are often not available in advance, and to keep the statistics relevant” [¶0083] 
MacQuarrie, Goel and Baker are analogous arts because they teach data storage, storage controller and I/O system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MacQuarrie, Goel and Baker before him/her, to modify the teachings of combination of MacQuarrie and Goel to 
Claim 17 is rejected over MacQuarrie, Goel and Baker under the same rationale of rejection of claim 8.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacQuarrie et al. [US 2014/0053014] in view of Goel et al. [US 7,389,396] and in further view of Zhang et al. [US 2018/0157438].
Claim 9 is rejected over MacQuarrie, Goel and Zhang.
The combination of MacQuarrie and Goel does not explicitly teach wherein performing the operation for handling a slow disk comprises at least one of sending alarm information indicating that the storage disk is to become a slow disk; labeling the storage disk as a failed disk to trigger replacement of the storage disk; and
in response to receiving a request for reading data from the storage disk, providing the data from a further storage disk to avoid reading the storage disk.
However, Zhang teaches “wherein performing the operation for handling a slow disk comprises at least one of sending alarm information indicating that the storage disk is to become a slow disk; labeling the storage disk as a failed disk to trigger replacement of the storage disk; and” as “after the detection node determines that the detected hard disk is a slow disk, the detection node may notify a related processing module of a detection result in a manner of log printing, alarm, or interface display, so that the processing module can isolate the hard disk.” [¶0134]
“in response to receiving a request for reading data from the storage disk, providing the data from a further storage disk to avoid reading the storage disk.” as “After a slow disk is detected, the slow disk may be isolated from the cloud storage system (for example, removed by using software or automatically ejected from hardware), so as to improve the storage efficiency of the cloud storage system.” [¶0068]
MacQuarrie, Goel and Zhang are analogous arts because they teach data storage, storage controller and I/O system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MacQuarrie, Goel and Zhang before him/her, to modify the teachings of combination of MacQuarrie and Goel to include the teachings of Zhang with the motivation of to obtain a better comprehensive benefit between the slow-disk detection accuracy and the slow-disk detection sensitivity, the second threshold may be set to a half of a total quantity of all delay-related indicator values that are obtained in a detection period (that is, a total quantity of times for sampling in the detection period). [Zhang, ¶0122]
Claim 18 is rejected over MacQuarrie, Goel and Zhang under the same rationale of rejection of claim 9.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 recites the following limitation: “determining, from the historical data, an attribute of the recoverable errors occurred in the storage disk during the first period; and determining the predicted number based on an association between the predicted number and the attribute.”
.
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7 and 12-16 are objected because they are dependent over objected claims which are dependent over rejected claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MASUD K KHAN/            Primary Examiner, Art Unit 2132